Affirmed in Part, Reversed and Remanded in Part, and Majority and
Concurring Opinions filed September 29, 2020.




                                       In The

                       Fourteenth Court of Appeals

                                 NO. 14-18-00928-CV

                         BRETT STETTNER, Appellant

                                         V.
                 LEWIS & MAESE AUCTION, LLC, Appellee

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-15927

                           CONCURRING OPINION

      I agree with the majority that Stettner did not raise an issue in the trial court
regarding whether his failure to respond to the summary judgment motions was
intentional or due to conscious indifference. I write separately to address the
applicable standard of review.

      Stettner contends that despite his failure to raise the issue below, we can
infer that his failure to appear was not intentional or due to conscious indifference,
citing the standard to set aside a default judgment under Craddock v. Sunshine Bus
Lines, Inc., 134 Tex. 388, 133 S.W.2d 124, 126 (1939). Lewis & Maese contend
that Stettner was required to show good cause to set aside the summary judgment
under Carpenter v. Cimarron Hydrocarbons Corp., 98 S.W.3d 682, 688 (Tex.
2002). Under either standard, Stettner was required to present evidence that his
failure to respond was not intentional or the result of conscious indifference and
that granting the motion would not cause delay or otherwise injure Lewis &
Maese. See Carpenter, 98 S.W.3d at 688; Craddock, 133 S.W.2d at 126. Stettner
did not present evidence that his failure to respond would not cause delay or
otherwise injure Lewis & Maese.

      This court has held when a nonmovant fails to rebut the presumption of
notice of a summary judgment motion and hearing, as here, to be entitled to
reversal, the nonmovant must demonstrate good cause to file a late summary
judgment response under Carpenter. Ramey v. Bank of America, N.A., No. 14-11-
01109-CV, 2013 WL 84922, at *3 (Tex. App.—Houston [14th Dist.] Jan. 8, 2013,
no pet.) (mem. op.). As discussed, Stettner did not establish good cause under
Carpenter or meet the Craddock standard to set aside a default judgment, but it
would be helpful to both bench and bar to address which standard applies here. I
would hold the good cause standard applies, in accordance with this court’s Ramey
opinion.




                                      /s/       Frances Bourliot
                                                Justice

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot (Frost,
C.J., majority).


                                            2